IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 13, 2009

                                       No. 08-30329                    Charles R. Fulbruge III
                                                                               Clerk

SHELIA ALLGOOD, ET AL.

                                                   Plaintiffs-Appellants
v.

SMITHKLINE BEECHAM CORP., doing business as
GlaxoSmithKline

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                   2:06-CV-3506


Before GARWOOD, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       In this action brought under the Louisiana Products Liability Act
(“LPLA”), L A. R EV. S TAT. A NN. § 9:2800.51 et seq., plaintiffs appeal the district
court’s grant of summary judgment in favor of defendant, the maker of the
prescription drug Paxil.        Plaintiffs contend that the district court erred in
applying the learned intermediary doctrine to their LPLA suit. We disagree.
The district court properly followed our circuit precedent, which has expressly


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30329

held that “Louisiana applies the ‘learned intermediary doctrine’ to products
liability claims involving prescription drugs.” Stahl v. Novartis Pharm. Corp.,
283 F.3d 254, 265 (5th Cir. 2002). After reviewing the briefs and the record and
hearing oral argument from the parties, we conclude that the district court
correctly applied the learned intermediary doctrine in this case. Consequently,
we AFFIRM the grant of summary judgment for the reasons stated by the
district court. See 5 TH C IR. R. 47.6.




                                          2